DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment
The Amendment, filed 07/08/2021, has been received and made of record.  In response to the most recent Office Action, dated 04/14/2021, claims 1-12 have been amended, and claim 19 has been cancelled.
Response to Arguments
Applicant’s amendments, filed 07/08/2021, have been entered and fully considered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments have been rendered moot. The applicant did not argue regarding Singhal’s reference not teaching any newly amended claim limitations, see the detailed rejection below in regards to how Singhal’s reference teaches the newly amended claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshita (US 20120327018) in the view of Singhal (US 20100214234).
Regarding claim 1: Oshita teaches a detection device that detects user operation (Figs. 1-3 and paragraph [0020-0023] teach an input apparatus 1 as a detection device that detects user operation), the detection device comprising: an acquisition unit configured to acquire a start position indicating a position on an operation surface at which a contact with the operation surface is started (Figs. 2-3 and paragraph [0028-0030] teach a pad detection unit 51 as an acquisition unit configured to acquire a start position or touch coordinate indicating a position on an operation surface 20), wherein the operation surface includes a plurality of operation areas, a first operation area of the plurality of operation areas corresponds to a user operation area, and a second operation area of the plurality of the operation areas corresponds to an area outside the first operation area (Fig. 1 and paragraph [0041-0042] teach the operation surface 20 includes a plurality of operation areas 26 and 27 as first and second operation areas and a second operation area 27 corresponds to an area outside the first operation area); and a decision unit configured to: control disablement of a pressing operation that corresponds to a determined user operation area, wherein the disablement of the pressing operation is controlled based on the touch conditions (Figs. 3-5 and paragraph [0059-0073] teach a pc including OS 46 and driver software for pad 55 as a decision unit configured to control disablement of a pressing operation based on the touch start position including in conditions 1-4).
Oshita does not explicitly disclose select a target area on the operation surface from the plurality of operation areas based on the start position; determine the target operation area corresponds to the first operation area or the second operation area; and wherein the disablement of the pressing operation is controlled based on the determination.
However, Singhal teaches select a target area on the operation surface from the plurality of operation areas based on the start position; determine the target operation area corresponds to the (Figs. 1-3 and paragraph [0042-0048] teach a touch pad surface can be separated into multiple different areas and the processor can perform a desired operation or function for the device based on the start position which inside the determined user operation area out of multiple different areas, each individual area can have its own desired function based on the selected target area). Similarly, it would obvious for a person skilled in the art, at the time of the invention to modify Oshita’s invention by including above teachings of Singhal, by allowing the user to enable or disable the pressing operation (which a function of the device, as already taught by Oshita) based on the start position being inside a specific determined user operation area. This feature enhances the usability of the device, and allows the user to freely control the desired operation/function of device in an easier manner. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 2, 6, and 10: Combination of Oshita and Singhal teach wherein the decision unit is further configured to enable the pressing operation based on the determination that the target area corresponds to the first operation area (Oshita in Figs. 1, 3-5 and paragraph [0041-0042, 0059-0073] teach enabling and/or disable the pressing operation. Singhal in Figs. 1-3 and paragraph [0042-0048] teach a touch pad surface can be separated into multiple different areas and the processor can perform a desired operation or function for the device based on the start position which inside the determined user operation area out of multiple different areas, each individual area can have its own desired function based on the selected target area and in case of combination of Oshita and Singhal that operation can be enabling the pressing operation based on the target area corresponds to the first area). See claim 1 rejection for combination reasoning of Oshita and Singhal, same rationale applies here.

Regarding claims 3, 7, and 11: Combination of Oshita and Singhal teach wherein the decision unit is further configured to disable the pressing operation based on the determination that the target area corresponds to the second operation area (Oshita in Figs. 1, 3-5 and paragraph [0041-0042, 0059-0073] teach enabling and/or disable the pressing operation. Singhal in Figs. 1-3 and paragraph [0042-0048] teach a touch pad surface can be separated into multiple different areas and the processor can perform a desired operation or function for the device based on the start position which inside the determined user operation area out of multiple different areas, each individual area can have its own desired function based on the selected target area and in case of combination of Oshita and Singhal that operation can be disabling the pressing operation based on the target area corresponds to the second area). See claim 1 rejection for combination reasoning of Oshita and Singhal, same rationale applies here.

Regarding claims 4, 8, and 12: Combination of Oshita and Singhal teach wherein the decision unit is further configured to disable the pressing operation based on a movement of a user's finger from the second operation area to the first operation area (Oshita in Figs. 1, 3-5 and paragraph [0041-0042, 0059-0073] teach enabling and/or disable the pressing operation. Singhal in Figs. 1-3 and paragraph [0042-0048] teach any desired function of the device can be initiated based on a movement of user’s finger from the second operation area to the first operation area for example Fig. 3A action 67 a movement of a user's finger from the second operation area to the first operation area and a desired function or operation of the device can be performed based on this specific movement and in case of combination of Oshita and Singhal that operation can be disabling the pressing operation based on a movement of a user's finger from the second operation area to the first operation area). See claim 1 rejection for combination reasoning of Oshita and Singhal, same rationale applies here. 

Regarding claim 5: Claim 5 recites identical claim limitations as in claim 1, except claim 5 is a method claim. Thus, all the arguments made above for claim 1 are applicable for claim 5.

Regarding claim 9: Claim 9 recites identical claim limitations as in claim 1. Thus, all the arguments made above for claim 1 are applicable for claim 9. Claim 9 further also recites a non-transitory computer readable medium having stored thereon, computer executable instructions which, when executed by a detection device, cause the detection device to execute operations, which is also taught by Oshita in Fig. 3 and paragraph [0031-0034] teach a personal computer comprising operating system 46 including/stored instructions and software installed thereon to perform functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/Primary Examiner, Art Unit 2622